Exhibit 10.31




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"); HOWEVER, THE SHARES THAT
WOULD ISSUE HAVE BEEN REGISTERED [OR ARE EXPECTED TO BE REGISTERED PRIOR TO THE
TIME SUCH SHARES WILL ISSUE].  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.




Option to Purchase




2,000,000 SHARES




Wentworth Energy, Inc.




(Incorporated under the laws of the State of Oklahoma)




OPTION CERTIFICATE FOR THE PURCHASE OF SHARES OF THE

$0.001 PAR VALUE COMMON STOCK OF WENTWORTH ENERGY, INC.




1.

For value received, Wentworth Energy, Inc. (the “Company”), hereby grants to
Mike Studdard  of 1219 Anderson County Road 397, Palestine, TX 75801 (the
“Holder”) the option (the “Option”), subject to the terms and conditions
hereinafter set forth, to purchase 2,000,000 shares of the common stock of the
Company at a price of $1.50 per share (the “Option Price”), which Option shall
vest and first become exercisable by the Holder in the amount of  166,667 shares
per calendar quarter for twelve (12) calendar quarters starting July 1, 2006 and
ending June 15, 2009.




2.

Subject to Section 3, the Option to purchase vested shares may be exercised in
whole or in part at any time on or after July 1, 2006 until the close of
business on June 15, 2009.  Such exercise shall be accomplished by tender to the
Company of the purchase price (referred to herein as the “Exercise Price”) of
either in cash or by certified check or bank cashier's check payable to the
order of the Company, together with presentation and surrender to the Company of
this Option with an executed subscription in substantially the form attached
hereto as Exhibit A.  Fractional shares of the Company's common stock will not
be issued upon the exercise of this Option.  If such exercise of the Option is
in part, the Company will issue to the Holder a new Option of like tenor for the
balance of the remaining shares of the Option.  Upon twenty (20) days' prior
written notice to all holders of the Options, the Company shall have the right
to reduce the Option Price and/or extend the term of the Options.




3.

Upon termination of the consulting agreement between the Holder and the Company
dated as of June 16, 2006 (the “Consulting Agreement”), other than pursuant to
the provisions of paragraph 10.01(a) thereof, or in the event of the death of
the Holder during the term hereof, the Holder or the personal representative(s)
of his estate, as the case may be, may exercise the Option with  respect to
those shares vested as of the date of such termination or death for a period of
thirty (30) days from the date of such termination or death or until the
expiration of the stated term of the Option, whichever period is shorter, and
only to the extent that the Holder was entitled to exercise the Option at the
date of such termination or death. In the event of the termination of the
Consulting Agreement by the Company pursuant to paragraph 10.01 (a) thereof, the
Option shall, notwithstanding Section 1 hereof, thereupon vest in full and








- 1 -

--------------------------------------------------------------------------------







the Holder or the personal representative(s) of his estate may exercise the
Option with respect to such shares for a period of thirty (30) days from such
date of termination or until the expiration of the stated term of the Option,
whichever period is shorter, and only to the extent that the Holder was entitled
to exercise the Option at the date of such termination. Nothing contained within
this agreement shall confer upon the Holder any right with respect to
continuance as a consultant of the Company or its subsidiaries.




4.

The Company agrees at all times to reserve and hold available out of the
aggregate of its authorized but unissued common stock the number of shares of
its common stock issuable upon the exercise of this and all other Options of
like tenor then outstanding. The Company further covenants and agrees that all
shares of common stock that may be delivered upon the exercise of this Option
will, upon delivery, be fully paid and non-assessable and free from all taxes,
liens and charges with respect to the purchase thereof hereunder.




5.

This Option does not entitle the Holder to any voting rights or other rights as
a shareholder of the Company, nor to any other rights whatsoever except the
rights herein set forth, and no dividend shall be payable or accrue by reason of
this Option or the interest represented hereby, or the shares purchasable
hereunder, until or unless, and except to the extent that, this Option is
exercised.




6.

The Option Price and the number of shares purchasable upon the exercise of this
Option are subject to adjustment from time to time upon the occurrence of any of
the events specified in this Section 6.

 

(a)

In case the Company shall (i) pay a dividend in shares of its common stock or
make a distribution in shares of its common stock, (ii) subdivide its
outstanding shares of common stock into a greater number of shares, (iii)
combine its outstanding shares of common stock into a smaller number of shares
of common stock, or (iv) issue by reclassification of its shares of common stock
other securities of the Company, the number of shares of common stock
purchasable upon exercise of this Option immediately prior thereto shall be
adjusted so that the Holder of this Option shall be entitled to receive the kind
and number of shares of common stock or other securities of the Company that he
would have owned or have been entitled to receive after the happening of any of
the events described above, had such Option been exercised immediately prior to
the happening of such event or any record date with respect thereto.  An
adjustment made pursuant to this paragraph (a) shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

 

(b)

Whenever the number of shares of common stock purchasable upon the exercise of
this Option is adjusted, as herein provided, the Option Price shall be adjusted
by multiplying such Option Price immediately prior to such adjustment by a
fraction, of which the numerator shall be the number of shares of common stock
purchasable upon the exercise of this Option immediately prior to such
adjustment, and of which the denominator shall be the number of shares of common
stock so purchasable immediately thereafter.

 

(c)

For the purpose of this Section 6, the term “shares of common stock” shall mean
(i) the class of stock designated as the common stock of the Company at the date
of this Option, or (ii) any other class of stock resulting from successive
changes from par value to no par value, or from no par value to par value.








- 2 -

--------------------------------------------------------------------------------







 

(d)

If during the term of the Option the Company proposes to consolidate with or
merge into another corporation or to sell and transfer all or substantially all
of its assets to another person or entity, the Company shall give the Holder not
less than twenty-one (21) days advance notice in writing (the “Company Notice”)
of the proposed transaction, stating therein the date on which any such
consolidation, merger or sale of assets is proposed  to take place and/or the
record date (which shall be not less than fifteen (15) days after the date of
mailing of the Company Notice) fixed for determination of holders of shares of
common stock of the Company entitled to participate with respect thereto, and
the Option shall, notwithstanding Section 1. hereof, thereupon vest in full and
 the Holder shall be entitled to exercise the Option with respect to such shares
for a period of twenty-one (21) days after the date of mailing of the Company
Notice or fifteen (15) days following the date of his receipt of the Company
Notice, whichever is later, upon compliance with, and in the manner provided in,
Section 2 hereof. To the extent that the Option remains unexercised after
expiration of the period of time permitted in this Section 6 (d) for exercise
thereof by Holder, the Option shall expire and be void and of no further force
and effect.

 

(e)

Irrespective of any adjustments pursuant to this Section 6 to the Option Price
or to the number of shares or other securities or other property obtainable upon
exercise of this Option, this Option may continue to state the Option Price and
the number of shares obtainable upon exercise, as the same price and number of
shares stated herein.

 

(f)

Payment of the Exercise Price may be made by cash, bank or cashier’s check or
wire transfer.




7.

The Holder hereby agrees that the resale of the shares of common stock issuable
upon exercise hereof may be subject to a “lock-up” pursuant to any restrictions
reasonably required by any underwriter, if applicable, and to the extent the
Company undertakes a secondary offering.




8.

The Company may cause the following legends or ones similar thereto to be set
forth on each certificate representing shares of common stock issuable upon
exercise hereof unless counsel for the Company is of the opinion as to any such
certificate that such legend is unnecessary:

 

“The securities represented by this Certificate have not been registered under
the Securities Act of 1933 (the “Act”) and are “restricted securities” as that
term is defined in Rule 144 under the Act.  The securities may not be offered
for sale, sold, or otherwise transferred except pursuant to an effective
registration statement under the Act or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.”




IN WITNESS WHEREOF, the Company and Holder have caused this Option to be
executed as of the 29th day of May, 2006 by its duly authorized officer.




WENTWORTH ENERGY, INC.








- 3 -

--------------------------------------------------------------------------------
















_________________________________

By:  John Punzo, Chief Executive Officer








- 4 -

--------------------------------------------------------------------------------










SUBSCRIPTION FORM







I, the undersigned, hereby irrevocably subscribe for

 shares (the “Stock”) of the common stock of Wentworth Energy, Inc., (the
“Company”) pursuant to and in accordance with the terms and conditions of the
attached Option and hereby make payment of $1.50 per share and request that a
certificate for such securities be issued in the name of the undersigned and be
delivered to the undersigned at the address stated below.  If such number of
securities is not all of the securities purchasable pursuant to the attached
Option, the undersigned requests that a new Option of like tenor for the balance
of the remaining securities purchasable thereunder be delivered to the
undersigned at the address stated below. In connection with the issuance of the
securities, I hereby represent to the Company that I am acquiring the securities
for my own account for investment and not with a view to, or for resale in
connection with, a distribution of the securities within the meaning of the
Securities Act of 1933, as amended (the “Act”).










Date:







Signed:







Name:







Address:













THE SIGNATURE(S) TO THIS SUBSCRIPTION FORM MUST CORRESPOND WITH THE NAME AS
WRITTEN UPON THE FACE OF THE OPTION IN EVERY PARTICULAR, WITHOUT ALTERATION OR
ENLARGEMENT, OR ANY CHANGE WHATSOEVER, AND SUCH SIGNATURE(S) MUST BE GUARANTEED
IN ACCORDANCE WITH PRACTICES PREVAILING IN THE SECURITIES INDUSTRY AT THE TIME
SUCH SIGNATURE IF PRESENTED TO THE COMPANY.















